Citation Nr: 1102077	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
macular scar, left eye, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of injury to left eye, currently evaluated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1974 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied a rating in excess of 30 percent for residuals of an 
injury to the left eye and assigned a separate 10 percent rating 
for macular scar of the left eye, effective January 13, 2004.

In July 2009, the Veteran presented sworn testimony during a 
personal hearing in Atlanta, Georgia, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

In a July 2009 Board decision, the claim was remanded for further 
development.  The VA Appeals Management Center (AMC) continued 
the previous denials in an October 2010 supplemental statement of 
the case (SSOC).  The Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran is diagnosed with large macular scarring of the 
left eye.

2.  The Veteran's service-connected residuals of left eye injury 
are manifested by blindness in the left eye with only light 
perception; however, he is not blind in the nonservice-connected 
right eye.

3.  The evidence does not show that the Veteran's service-
connected macular scar of the left eye and residuals of left eye 
injury are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
macular scar of the left eye have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.75, Diagnostic Code 6011.

2.  The criteria for an evaluation in excess of 30 percent for 
residuals of left eye injury have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.383, 4.75, Diagnostic Code 6070.

3.  The application of extraschedular provisions is not warranted 
in this case.  
38 C.F.R. § 3.321(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for 
his service-connected macular scar and residuals of injury to the 
left eye.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the pertinent 
law and regulations and their application to the facts and 
evidence.  

Stegall concerns

In July 2009, the Board remanded the case in order for the agency 
of original jurisdiction to send the Veteran a complete VCAA 
letter, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  The VBA was also to obtain an updated VA examination as 
to the increased rating claims.  The claims were then to be 
readjudicated.  

The record indicates that the Veteran was sent appropriate VCAA 
notice in a letter dated July 2009.  Subsequently, the Veteran 
was afforded an updated VA examination in November 2009 as to the 
increased rating claims.  As indicated above, a SSOC was issued 
in October 2010.  Accordingly, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

As to the increased rating claims, the Board notes that letters 
dated January 2004 and September 2005 informed the Veteran of 
what was required with respect to his claims; specifically, 
"[t]o establish entitlement for an increased evaluation for your 
service connected compensation disability, the evidence must show 
that your service connected disability has gotten worse."  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA letters.  
Specifically, the Veteran was informed that VA would assist him 
in obtaining relevant records from any Federal agency, including 
those from the military, VA Medical Centers, and the Social 
Security Administration.  With respect to private treatment 
records, the VCAA letters informed the Veteran that VA would make 
reasonable efforts to request such records.  The Veteran was also 
advised in the letter that a VA examination would be scheduled if 
necessary to make a decision on his claims.  

The January 2004 and September 2005 letters emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from the 
person or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the originals].

In Dingess v. Nicholson, supra, the Court observed that a claim 
of entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court further 
held that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, upon 
receipt of an application for a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

The Veteran was provided specific Dingess notice in the July 2009 
VCAA letter.  The letter detailed the evidence considered in 
determining a disability rating, including, "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  The letter 
also advised the Veteran as to examples of evidence that would be 
pertinent to determining a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost due 
to service-connected disabilities, and witness statements.
With respect to effective date, the letter instructed the Veteran 
that two factors were relevant in determining effective dates of 
increased rating claims:  when the claim was received; and when 
the evidence "shows a level of disability that supports a 
certain rating under the rating schedule."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to an effective date determination, such as information 
about continuous treatment or when treatment began, service 
medical records that the Veteran may not have submitted, and 
reports of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claims 
were readjudicated in the October 2010 SSOC, following the 
issuance of the July 2009 letter.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

As indicated above, pursuant to the Board's prior Remand, the RO 
furnished the Veteran with specific notice of the Court's 
Vazquez-Flores decision in the July 2009 VCAA letter.  The Board 
notes that the notice requirements under 38 U.S.C.A. § 5103 have 
undergone significant changes during the pendency of the 
Veteran's appeal.  The U.S. Court of Appeals for the Federal 
Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 
need not be "veteran specific," and that VA is not required to 
notify the Veteran that he may submit evidence of the effect of 
his worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

Given that there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran].


Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  Once a 
claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided has been 
identified and obtained, to the extent possible.  The evidence of 
record includes service treatment records, the Veteran's 
statements, as well as, VA and private treatment records.  

Further, as the Board will discuss in detail below, the Veteran 
was afforded VA examinations in November 2009 and April 2004 as 
to his pending claims.  The VA examination reports reflect that 
the examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative and, as indicated above, he testified at a 
personal hearing before the undersigned.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these claims has 
been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.


1.  Entitlement to an increased rating for service-connected 
macular scar, left eye, currently evaluated 10 percent disabling.

Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  

Schedular consideration

As indicated above, the May 2004 rating decision determined that 
the Veteran was entitled to a separate 10 percent evaluation for 
left eye macular scar as secondary to the service-connected 
residuals of injury to left eye.  

When a veteran has been diagnosed as having a specific condition 
and the diagnosed condition is not listed in the Schedule for 
Rating Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  In 
that respect, the Board will consider the Veteran's macular scar 
of the left eye to be analogous to retina disability under DC 
6011.  

The Board recognizes that during the pendency of this appeal, the 
regulations for eye and vision disabilities were amended for 
applications received on or after December 10, 2008.  See 73 Fed. 
Reg. 66,543 (Nov. 10, 2008).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to the 
contrary.  In this case, administrative determinations clearly 
specify that the revised regulations are only to be applied for 
applications for benefits received after December 10, 2008.  As 
the Veteran's application was received in January 2004, no rating 
changes may be made based upon the new rating criteria.

Under Diagnostic Code 6011, in effect prior to December 2008, a 
10 percent evaluation is warranted for unilateral or bilateral 
localized scars, atrophy, or irregularities of the retina that 
are centrally located with irregular, duplicated enlarged, or 
diminished image.  Crucially, a 10 percent disability rating is 
the maximum schedular rating available under this diagnostic 
code.  As such, there is no basis upon which to assign a higher 
schedular rating because the Veteran is already in receipt of the 
maximum 10 percent.  Moreover, as will be discussed below, the 
Veteran's left eye disability is separately rated based upon 
visual acuity, therefore any attempt to rate the macular scar 
based upon a loss of visual acuity in the left eye would result 
in prohibited pyramiding.  See 38 C.F.R. § 4.14.

The Veteran's entitlement to an extraschedular rating for his 
service-connected macular scar of the left eye will be discussed 
below.


2.  Entitlement to an increased rating for service-connected 
residuals of injury to left eye, currently evaluated 30 percent 
disabling.

Legal criteria

The relevant law and regulations generally pertaining to 
increased disability rating claims have been set forth above and 
will not be repeated here.

Schedular consideration

Disabilities of the eye are rated under 38 C.F.R. § 4.84, 
Diagnostic Codes 6000 to 6092.  The Veteran's service-connected 
residuals of left eye injury have been evaluated as 30 percent 
disabling under the General Rating Formula for Impairment of 
Central Visual Acuity, 38 C.F.R. § 4.84a, Diagnostic Code 6074.  

The medical records show that the Veteran suffered an injury to 
the left eye in service, which left him with only light 
perception in the left eye.  See, e.g. the VA examination report 
dated November 2009.

Where only one eye is service-connected, as here, the visual 
acuity in the nonservice-connected eye is considered normal 
(20/40 or better) unless there is blindness in that eye.  See 
Villano v. Brown, 10 Vet. App. 248 (1997); see also 
38 U.S.C.A. § 1160(a)(1); 38 C.F.R. § 3.383, 4.14, 4.78.  The 
Veteran's right eye is not service-connected.  Critically, the 
November 2009 VA examiner determined that the Veteran has no 
blindness or anatomical loss of the right eye.  The Veteran was 
found to have 20/200 vision without correction, 20/40 with 
correction, in the right eye.  Therefore, his right eye is 
considered normal for rating purposes.  See Villano, supra.

The Veteran has not offered any medical evidence to contradict 
the findings of the November 2009 VA examiner.   The Veteran has 
been accorded ample opportunity to present competent medical 
evidence in support of his claim, but he has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, she cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the application of another diagnostic 
code.  Ratings above 30 percent require some measurable 
impairment of visual acuity in both eyes.  See, e.g., 38 C.F.R. § 
4.84a, Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6067, 6068, 
6069, 6073, 6076, and 6078.  While there is significant 
impairment of vision in his left eye, the Veteran's right eye is 
normal for rating purposes.  Therefore, there are no available 
schedular ratings in excess of 30 percent.

Furthermore, Diagnostic Code 6080 provides disability ratings for 
visual field loss.  Because the Veteran's nonservice-connected 
right eye is normal, the only available ratings are for 
unilateral visual field loss.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6080.  The only ratings for unilateral visual field loss 
are, however, 30 percent or less.  As such, this does not avail 
the Veteran.

As there are no available schedular ratings above 30 percent for 
a unilateral vision disability with normal vision in the 
nonservice-connected eye, the Board finds that the criteria for a 
rating in excess of 30 percent have not been met.  The claim must 
be denied on a schedular basis.
Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected macular scar and residuals of left eye injury. 
 See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has indicated that in addition to pain in his left 
eye, he is unable to drive at night as a result of his service-
connected disabilities.  See the VA Form 9 dated August 2006.  He 
further stated that he has been forced to modify his work 
schedule due to his service-connected left eye disabilities.  
See, e.g., the July 2009 Board hearing transcript.  However, the 
extent of this functional impairment was specifically 
contemplated by the currently assigned disability rating, but did 
not demonstrate an exceptional level of functional problems.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Additionally, the Veteran's examination and treatment records do 
not identify an exceptional or unusual clinical picture as a 
result of the service-connected left eye disabilities.  There is 
no evidence that the Veteran has been frequently hospitalized as 
a result of these disabilities.  

The record does not indicate any other reason why an 
extraschedular rating should be assigned.  Accordingly, because 
there is no factor which takes the disabilities outside the usual 
rating criteria, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for the service-
connected macular scar of the left eye is denied.

Entitlement to an increased disability rating for the service-
connected residuals of an injury to the left eye is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


